Citation Nr: 0739759	
Decision Date: 12/18/07    Archive Date: 12/26/07

DOCKET NO.  05-22 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic tress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel

INTRODUCTION

The veteran had active U.S. Marine Corps service from August 
1966 to September 1969, primarily as a rifleman and proof 
director, small arms (firearms) with a year and more than 
eight months overseas.  He was awarded the Navy Achievement 
Medal with a Combat "V" for his actions during 18 major 
combat operations including Operations Lancaster II, Scotland 
II, and Kentucky; and earned a Combat Action Ribbon (CAR).  
He was born in July 1949.

Service connection is also in effect for defective hearing 
and tinnitus, rated as noncompensably and 10 percent 
disabling, respectively. 

This appeal to the Board of Veterans' Appeals (Board) is from 
the initial action by the above Department of Veterans 
Affairs (VA) Regional Office (RO) in July 2004, which granted 
service connection for PTSD and assigned a 30 percent rating 
from June 21, 2003, the date of his claim.

The veteran and his wife testified at a Travel Board hearing 
before the undersigned Veterans Law Judge at the VARO on 
Travel Board in November 2007; a transcript (Tr.) is of 
record.  Evidence was received at that time on which there 
was placed a waiver of initial VARO consideration.


FINDING OF FACT

The medical clinical and opinion evidence of record indicates 
that the veteran's PTSD is generally manifested by intrusive 
thoughts, paranoia, occasional hallucinations, severe startle 
reaction with irritability and sweating, daily panic attacks, 
sleep disturbance, flashbacks, avoidance of people including 
some of his own children, "daymares", loss of temper, 
trouble concentrating, depression, isolation and mental 
numbness, with serious social, industrial, and emotional 
impairment; his current Global Assessment of Functioning 
(GAF) score is 40.


CONCLUSION OF LAW

The criteria for an initial disability rating of 50 percent, 
and no more, for PTSD have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.21, 4.130, 
Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  The VCAA notice requirements 
apply to all elements of a claim.  Dingess v. Nicholson, 19 
Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not be affected because, for example, actual 
knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefit sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 861 (Fed. Cir. 2007). 

The veteran filed a claim for service connection in mid-2003.  
He expressed disagreement with the initial decision which 
denied the claim.  A rating in July 2004 then granted service 
connection and assigned a 30 percent rating for the service-
connected PTSD, effective the date of his claim, June 21, 
2003.  The VARO sent him correspondence in August 2004 
discussing the issue.  He filed a NOD in September 2004, and 
an SOC was issued in June 2005 after additional evidence was 
added to the file.  He timely filed a Substantive Appeal, a 
VA Form 9 in July 2005.  In the aggregate, the Board finds 
that the RO has satisfied the duty to assist under the VCAA.

The Board finds that the content of letters and other 
communications complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Any other defect with respect to timing was harmless 
error.  See Mayfield, supra.  He was advised of opportunities 
to submit additional evidence after which additional data was 
obtained and entered into the record.  The Board finds that 
the purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
the claim.  He has indicated that he has no other information 
or evidence to give VA to substantiate the claim.  In that 
regard, it is noted that the veteran and his spouse provided 
testimony and submitted new VA clinical data at the time of 
the hearing.

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of the current appeal.  
Neither the veteran nor his representative has suggested in 
any way that there is any prejudice due to a lack of proper 
VA notice or assistance, and they have demonstrated actual 
knowledge of the information and evidence necessary to 
substantiate the pending claim.  See, e.g., Dalton v. 
Nicholson, 21 Vet. App. 23, 30 (2007) (Court was convinced 
that appellant and representative had demonstrated actual 
knowledge of the information and evidence necessary to 
establish the claim). 

Thus, any absence of information was harmless error and, to 
whatever extent the decision of the Court in Dingess, supra, 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board notes that such 
information was provided to the veteran.  Any presumption of 
error as to VCAA notice has been rebutted in this case.  See 
Sanders, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to the claim under the VCAA.  
No useful purpose would be served in remanding this matter 
for yet more development on this issue.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 

II.  Pertinent Law and Regulations

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  

The assignment of a particular diagnostic code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology. In reviewing the claim for a 
higher rating, the Board must consider which code or codes 
are most appropriate for application of the veteran's case, 
and provide an explanation for the conclusion.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating is assigned.  
38 C.F.R. § 4.7.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

The Board notes that this is a case in which the veteran has 
expressed continuing disagreement with the initial rating 
assignment.  In general, when an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  However, when the current appeal arose 
from the initially assigned rating, consideration must be 
given as to whether staged ratings should be assigned to 
reflect entitlement to a higher rating at any point during 
the pendency of the claim.  Fenderson v. West, 12 Vet. App. 
119 (1999).

Diagnostic Code (DC) 9411 provides that a 30 percent rating 
is warranted for PTSD where there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is warranted for PTSD where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty understanding 
complex commands; impairment of short and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

III.  Factual Background

Prior service medical and personnel records confirm the 
veteran's combat service in Vietnam with the U.S. Marine 
Corps.  He was born in 1949.  VA clinical reports are in the 
file from 2003 onward.

In June 2003, during several outpatient visits, the veteran 
was noted to have experienced problems with isolation, 
sadness, temper, flashbacks and nightmares.  

On a visit in October 2003, he had tired mood, anxious 
behavior and restricted affect.  Memory and concentration 
were limited.  Another notation was that he had trouble 
"airing his dirty linen" around others and had difficult 
around others.  He was working long hours and, even though 
very tired, was still having trouble really resting.

On an evaluation in November 2003, the veteran reported that 
he had continued poor sleep with multiple interruptions 
during the sleep cycle.  He said he had frequent episodes of 
anger and irritability.  He had attended one group and had 
not been happy with one of the members in the couple's group, 
but was able to tolerate the second group.  

On an evaluation for VA in June 2004, the veteran said he had 
continuing sleep problems and his nightmares were getting 
worse.  He dreamed of his buddies in Vietnam and would hear 
them screaming.  The current Iraq War triggered his memories 
of Vietnam and he said he could still smell death.  Talking 
about the war triggered nervousness and anger.  He had panic 
attacks and lost his temper quickly.  He did not like to be 
around people.  He reported problems concentrating and 
focusing.  He had been feeling worse since he lost his 
business 2-3 years ago.  He was currently taking medications.  
He was attending the group sessions in Atlanta and had been 
seeing a psychiatrist and therapist since June 2003.

After Vietnam, he had worked in the construction field and 
for a while had his own asphalt business, which he said was 
the biggest mistake he had ever made.  He had to file for 
bankruptcy.  He now worked for another man, and worked 7 days 
a week.  He had been married 3 times, and divorced twice.  He 
had been with his current wife for 16 years and they had 3 
children.  He said the relationship with the family had 
improved since he started therapy in mid-2003.  Before the 
current marriage, he would run around and was not at home.  
He had not seen his children from his first marriage in 20 
years.  He would drink a pint or a quart of liquor a night, 
or a half a case of beer.  He had had DUIs and speeding 
fines.  He had used marijuana years before, but had been drug 
free for 10-15 years.  His wife took care of all of the 
finances.

On clinical evaluation, he was cooperative but made poor eye 
contact.  He manifested a sad, anxious mood and complained of 
sleep disturbance, flashbacks, nightmares, and paranoia with 
panic attacks.  His GAF score was felt to be 60.

A statement was received in September 2004 from his employer, 
GN, with an asphalt company.  The veteran had been first 
hired in 1986 as a supervisor, at which time his leadership 
qualities were said to be adequate.  In 1987, he had 
undergone a personal and professional change for the worse, 
with his performance suffering as well as his working with 
others.  By 1993 he had begun to withdraw and had more 
problems working with others.  He had been terminated in 
1995, after which he tried to establish his own business over 
a 3-year period.  He had then been hired as an operator in 
1998.  In his current position, he was able to work with only 
a limited number of employees due to his problems interacting 
with them and customers.  He operated efficiently when left 
alone.

Several statements are of record from the veteran and his 
wife.  They both provide testimony as to his current 
symptoms.

Of record is a statement signed by mental health multiple 
care-givers at the Trauma Recovery Program (TRP) of VA, dated 
in November 2007.  It was noted that, while the veteran had 
been in PTSD treatment for the past few years, he had been 
referred to the TRP for more intensive therapy as his 
symptoms were severe.  After repeated testing, he was still 
re-experiencing symptoms such as intrusive thoughts about the 
war, occurring many times a day.  He would become upset as he 
was reminded of the war by something outside himself many 
times a day and had nightmares about the war that caused him 
to sleep no more than 2 hours a night.  He also endorsed 
physical reactions that caused a very strong feeling of 
discomfort and daily distress.

In the avoidance area, the veteran made a severe effort to 
avoid thoughts and feelings about Vietnam on a daily basis.  
He had felt a severe loss of interest in activities that used 
to give him pleasure, generally isolated himself, and felt 
distant or cut-off from people all of the time.  He said he 
felt emotionally numb most of the time.  He had a strong 
sense of shortened future.  The hyper-arousal symptoms 
included severe sleep disturbance and serious problems with 
irritability (for which he was taking medication).  He said 
that he found it very difficult to concentrate on a task even 
with great effort, experiencing severe hypervigilance all of 
the time.  He was having severe startle responses daily, and 
remained startled for a short period afterward.  He was 
anxious, experiencing anxiety attacks and severe sweating 3-4 
times a week.  He had suicidal ideation daily, for which he 
was seeing a social worker and psychiatrist.  He was 
cooperative and motivated for treatment but still experienced 
severe symptoms.  Even with care, he had social and 
occupational impairment.  His GAF score was 40.

IV.  Analysis

From the outset, the Board would note that adequate evidence 
is now of record for an equitable disposition of the pending 
issue.  The veteran sought care from VA in 2003 and filed his 
initial claim in mid-June 2003 when he himself recognized he 
had gotten worse.  He was then working for another company, 
but as noted above, he had a shaky work history and ongoing 
problems working with others.  On the other hand, for the 
brief time when he tried to go alone with his own company, it 
did not work at all and he had to file for bankruptcy.  He 
has since worked hard, again for the same employer as before, 
and often 7 days a week.  It is noted, however, that his 
interactions with fellow employees and customers have had to 
be strictly limited, as certified by his employer.

The veteran's symptoms include flashbacks, intrusive 
thoughts, recurrent nightmares, and difficulty associating 
with people within and without his family.  He may have some 
diminution of short-term memory, sleep problems, and 
hypervigilance and considerable anger.  It is clear that his 
mental health situation has contributed to his occupational 
and social limitations, to include estrangement from his 
children from his first marriage and to some extent his third 
wife, although they both indicate he was better at home once 
he got treatment in 2003.   

The Board finds that the evidence reasonably shows that the 
veteran suffers from occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
impairment of short-term memory; impaired judgment; 
disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  And, while he does not demonstrate all the 
criteria for a 50 percent disability rating, we believe, 
particularly with consideration of the doctrine of resolving 
reasonable doubt in favor of the veteran, that his symptoms 
more nearly approximate the criteria for a 50 percent rating 
rather than a 30 percent rating.  See 38 C.F.R. §§ 4.7, 4.21.

The Board would note parenthetically that his GAF score has 
hovered between 40 and 60.  In assessing a psychiatric 
disability, a GAF score may be assigned which is intended to 
reflect the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  See Richard v. Brown, 9 Vet. App. 266 (1996). The 
Court has noted the importance of GAF scores in evaluating 
mental disorders.  See Carpenter v. Brown, 8 Vet. App. 240 
(1995).  However, a GAF score is only one aspect of numerous 
facets which go into rating a psychiatric disability.  See, 
e.g., Cooper v. Nicholson, No. 05-1854, U.S. Vet. App., Dec. 
22, 2006. 

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively, impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; and 
inability to establish and maintain effective relationships.  
The veteran does exhibit one or more of these symptoms of a 
no more than modest severity.  However, while it is 
reasonable to find that his symptoms more nearly approximate 
the 50 percent than the 30 percent criteria, his current 
symptoms, described above, do not more nearly approximate the 
criteria for a 70 percent rating.  Moreover, there is no 
indication that this case presents such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards for PTSD, as 
discussed above.  See 38 C.F.R. § 3.321(b)(1).

The Board would note that while the veteran's mental health 
symptoms may have somewhat ebbed and waned during the appeal 
period, they have remained relatively static in the 
aggregate, and at a adequate level so that staging pursuant 
to Fenderson is not required, and a 50 percent rating is 
reasonably warranted for the entire period under review.  


ORDER

Entitlement to an initial rating of 50 percent for PTSD is 
granted, subject to the pertinent regulations relating to the 
payment of monetary benefits.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


